REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: generating a three-dimensional (3D) patient bone model of the patient leg and foot that is representative of the patient leg and foot in a non-weighted pose, the 3D patient bone model comprising a plurality of 3D bone models representing individual bones of the patient leg and foot; and rearranging the plurality of 3D bone models to mimic a weighted pose of the patient leg and foot from at least one two-dimensional (2D) image of the patient leg and foot in a weighted pose by: generating a plurality of 2D projections of poses of the plurality of 3D bone models while excluding the generation of 2D projections of poses that violate permissible bio- kinematical relationships of bones making up the plurality of 3D bone models; comparing the plurality of 2D projections to contour lines outlining perimeters of bones of the patient leg and foot in the at least one 2D image; identifying particular 2D projections from the plurality of 2D projections that best-fit a shape and size of the contour lines; and arranging the plurality of 3D bone models according to orientations represented by the particular 2D projections that were identified, and arranging the plurality of 3D bone models relative to each other according to bone spacing in the weighted pose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.